DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-20, and 27 drawn to vapor chamber;
Group II, claim(s) 21-24, drawn to vapor chamber;
Group III, claim(s) 25-26, drawn to a vapor chamber;
Group IV, claim 28, drawn to a sheet for a vapor chamber;
Group V, claim 29, drawn to a sheet for a vapor chamber;
The Groups listed above lack unity of invention because even though the inventions of these groups require the technical feature of a vapor chamber with working fluid, a plurality of condensate flow paths through which a fluid in a condensing state flows, a vapor flow path through which vapor that is a working fluid in a vaporizing state flows, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2005/0022978.  
A vapor chamber in which an enclosed space is formed (Fig. 1, top sheet 4 bottom sheet 2, form an enclosed space) and a working fluid is sealed in this space (para [0003], two-phase fluid is enclosed), the enclosed space comprising: a plurality of condensate flow paths through which a fluid that is the working fluid in a condensing state flows (Fig. 1, capillary channel 9); and vapor flow paths through which a vapor that is the working fluid in a vaporizing state flows (Fig. 1, gas transport channel 6).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect from the following group of species, directed to the vapor chamber embodiment:
Species A, Fig. 2
Species B, Fig. 48

If Species A is chosen please select one from each of the following sub species:
Wall part shape only (does not include arrangement):
Sub Species C1, Fig. 8
Sub Species C2, Fig. 9
Sub Species C3, Fig. 10
Sub Species C4, Fig. 11
Opening part arrangement (does not include wall part shape):
Sub Species D1, Fig. 8, aligned 
Sub species D2, Fig. 12, staggered
Second sheet inner side fluid flow path:
Sub Species E1,  Fig. 18
Sub Species E2, Fig. 22
Sub Species E3, Fig. 23
Sub Species E4, Fig. 24
Projecting part:
Sub Species F1, Fig. 27 & Fig. 28
Sub Species F2, Fig. 39 & Fig. 40
Surface wall part and arrangement:
Sub Species G1, Fig. 35
Sub Species G2, Fig. 36
Sub Species G3, Fig. 37
Sub Species G4, Fig. 38
Electronic device arrangement:
Sub Species H1, Fig. 41
Sub Species H2, Fig. 42
Sub Species H3, Fig. 43
Sub Species H4, Fig. 44
Sub Species H5, Fig. 45

If Species B is chosen please select one from each of the following sub species:
Inner side fluid path part: 
Sub Species J1, Fig. 60
Sub Species J2, Fig. 62
Sub Species J3, Fig. 63
Sub Species J4, Fig. 64
Sub Species J5, Fig. 65
Sub Species J7, Fig. 67
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic
A telephone call was not made to an Attorney due to the complexity of the restriction/election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763